                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

JOHN L. MILANO,

                        Plaintiff,

-vs-                                                              Case No. 3:18-cv-598-J-34JBT

TD BANK USA, N.A.,

                Defendant.
_____________________________________/


                                              ORDER


        THIS CAUSE is before the Court on Defendant, TD Bank USA, N.A.’s Motion for

Permanent Injunction for Order Barring Relitigation (Doc. 28; Motion) filed on September

6, 2018. Plaintiff, John L. Milano (“Milano”), filed Plaintiff’s Response to Defendant’s

Motion for Order Barring Relitigation (Doc. 29; Response) on September 10, 2018.

Accordingly, this matter is ripe for review.

        Milano initiated this action in the County Court, for the Fourth Judicial Circuit in and

for Duval County, Florida on April 23, 2018, Milano v. TD Bank USA, N.A., No. 16-2018-

SC-004398-XXXX-MA (Fla. Cnty. Ct., Duval Cnty.).                    See Complaint for Declaratory

Judgment (Doc. 2; Complaint) at 1. In the Complaint, Milano seeks relief for TD Bank’s

alleged denial of his rights when it “Prematurely without merit, Charged off the Plaintiff’s

credit card accounts under #’s ending in 8196, $2,136.00 and #’s ending in 1328,

$308.00, denied of billing statements, failure to reactivate credit card accounts.”1 Id. at



1
 The Court sets forth verbatim quotations from Milano’s filings. As such, all grammatical and typographical
errors are in the original filing.

                                                    1
1, 7. As relief, he “seeks the removal of charge off status with the major credit reporting

agencies. (Equifax, Transunion and Experian), thus seeks a Declaratory Judgement,

respectively totaling $2,444.00.” Id. After receiving a copy of the Complaint from Milano,

TD Bank removed the action to this Court. See Notice of Removal (Doc. 1; Notice). In

response, Milano filed what he titled as a “Motion to Dismiss” in which he sought to have

the Court remand the action to the Duval County Court where he had initiated it. See

Motion to Dismiss (Doc. 4; Remand Motion). However, on June 12, 2018, when Milano

appeared at a Preliminary Pretrial Conference as ordered by the Court, see Clerk’s

Minutes (Doc. 22), he joined TD Bank in moving for a voluntary dismissal of the action

with prejudice. See id.; Report and Recommendation (Doc. 23). As a result, on July 5,

2018, the Court entered an Order dismissing this case with prejudice. See Order (Doc.

27; Dismissal Order).

       In the Motion, filed two months after the Court dismissed this action with prejudice,

TD Bank seeks an order

          (1) directing him to withdraw his recent motions in state court in this
          action; (2) directing him to dismiss the new action that he recently filed
          in state court; and (3) prohibiting him from filing any new lawsuit, motion,
          or other proceeding against TD or its privies in any forum other than this
          Court unless he obtains this Court’s leave or he is represented by a
          member in good standing of The Florida Bar.

See Motion at 1. In doing so, TD Bank notes that Milano has filed three separate

essentially identical actions against it all of which have been dismissed.

       Milano first filed suit against TD Bank in state court on February 26, 2018, Milano

v. TD Bank, No. 16-2018-SC-002068-XXXX-MA (Fla. Cnty. Ct., Duval Cnty.) (“Milano I”).




                                             2
See Motion, Ex. A.2 The state court dismissed Milano I without prejudice after Milano

voluntarily moved to dismiss on March 19, 2018. See id., Ex. C. He filed his second

action, again in state court on March 19, 2018, Milano v. TD Bank US Holding Co., No.

16-2018-SC-002817-XXXX-MA (Fla. Cnty. Ct., Duval Cnty.), and TD Bank removed the

action to this Court on March 29, 2018, 3:18-cv-00416-MMH-JBT (M.D. Fla.) (“Milano II”).

See Milano II, Doc. 2; Complaint at 4; Doc. 1; Notice of Removal. On June 15 2018, TD

Bank filed a Stipulation of Dismissal with Prejudice, stating that both parties had agreed

to dismiss Milano II with prejudice. See id., Doc. 37; Stipulation of Dismissal With

Prejudice. As such, the Court dismissed Milano II with prejudice on June 18, 2018. See

id., Doc. 38; Order of Dismissal. Milano later initiated the instant action, which the Court

will refer to as Milano III.

         In all three of these actions Milano complained about the same conduct.

“Defendant TD Bank USA N.A. . . . Charged off the Plaintiff’s credit card accounts.” See


2
  Rule 201(b) of the Federal Rules of Evidence allows a court to take judicial notice of “a fact that is not
subject to reasonable dispute because it: (1) is generally known within the trial court’s territorial jurisdiction;
or (2) can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.” Fed. R. Evid. 201(b). Notably, courts may take judicial notice of documents from another
proceeding because they are matters of public record and “capable of accurate and ready determination
by resort to sources whose accuracy could not reasonably be questioned.” Horne v. Potter, 392 F. App’x
800, 802 (11th Cir. 2010). However, a “‘court may take judicial notice of a document filed in another court
‘not for the truth of the matters asserted in the other litigation, but rather to establish the fact of such litigation
and related filings.’” United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994) (quoting Liberty Mut. Ins.
Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384, 1388 (2d Cir. 1992)). As such, “a court may take judicial
notice of another court’s order only for the limited purpose of recognizing the ‘judicial act’ that the order
represents or the subject matter of the litigation.” Jones, 29 F.3d at 1553. Therefore, the Court will take
judicial notice of the filings in the other cases Milano has initiated against TD Bank for the limited purpose
of recognizing the existence and the status of those actions. Additionally, the Court will take judicial notice
of the dockets in those cases, which are accurate public records. Although the Court will take judicial notice
of the dockets and documents filed to determine that such documents were filed and that the parties and
the court took certain actions, it will not take notice of the facts contained within those documents. See id.;
see also Kruse, Inc. v. Aqua Sun Invs., Inc., No. 6:07-cv-1367-Orl-19UAM, 2008 WL 276030, at *3 n.2
(M.D. Fla. Jan. 31, 2008) (“Pursuant to Federal Rule of Evidence 201, the Court is taking judicial notice of
the state case and its docket entries, . . . but not of the facts contained in those documents.”).




                                                          3
Motion, Ex. A at 1; Milano II, Complaint at 1; Milano III, Complaint at 1. And in all three,

he requested the same relief, “a Declaratory Judgement . . . totaling $2,444.00” and “the

removal of charge off status with the major credit reporting agencies.” See id., Ex. A at

4; Milano II, Complaint at 4; Milano III, Complaint at 7.

       According to TD Bank, Milano has also filed a fourth action against it in state court,

Milano v. Target Credit Cards / TD Bank USA, N.A., No. 16-2018-SC-008601-XXXX-MA

(Fla. Cnty. Ct., Duval Cnty.) (“Milano IV”). See Motion, Ex. P at 3. In that action, Milano

asserts a breach of contract claim based on private correspondence between the two

parties, a cause that is arguably distinct from the first three actions. See Response at 2;

Motion, Ex. P. at 1-2. Shortly after that, on September 6, 2018, TD Bank filed the instant

Motion in this Court. See generally Motion. A review of the state court docket reflects

that Milano voluntarily dismissed Milano IV a week later on September 13, 2018.

       Upon review of the Motion and the record in this action, as well as Milano’s related

actions, the Court declines to enter the broad post-judgment relief sought by TD Bank in

the Motion. In doing so, and without deciding, the Court merely observes that it does not

appear that Milano’s actions to date are sufficiently egregious to warrant the extraordinary

remedy of limiting his right of access to courts. See e.g. Procup v. Strickland, 792 F.2d

1069, 1073 (11th Cir. 1986) (en banc) (establishing the standard for curbing abusive

litigation that threatens the court’s ability to carry out its Article III functions). To the extent

TD Bank requests that the Court order Milano to withdraw any filings made in the Milano

III state court action after removal to this Court and to dismiss Milano IV, such requests

are moot because Milano voluntarily dismissed Milano III with prejudice on June 21, 2018,

see Milano III, State Court Docket Doc. 20, and Milano IV with prejudice on September



                                                 4
13, 2018, see Milano IV, State Court Docket Doc. 32. As such, the Motion is due to be

denied without prejudice to TD Bank pursuing an injunction later in a separate action

should Milano’s conduct warrant such relief.

      In light of the foregoing, it is hereby

      ORDERED:

      Defendant, TD Bank USA, N.A.’s Motion for Permanent Injunction for Order

Barring Relitigation (Doc. 28) is DENIED, without prejudice.

      DONE AND ORDERED in Jacksonville, Florida, this 12th day of August, 2019.




Copies to:

Counsel of Record
Pro Se Party




                                                5
